 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    BRIAN WHITAKER,                         Case No. CV 19-4887-GW-SSx

12                       Plaintiff,

13          v.                                  ORDER TO DISMISS WITH
                                                PREJUDICE
14    267 NORTH CANON DRIVE,
      LLC, et al.,
15
                         Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
     Each party will bear its own attorneys’ fees and expenses.
21
           IT IS SO ORDERED.
22

23
     Dated: February 11, 2020
24
                                           _________________________________
25
                                           HON. GEORGE H. WU,
26                                         UNITED STATES DISTRICT JUDGE
27

28
